Citation Nr: 0624179	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus Type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

At the April 2006 travel Board hearing, the veteran submitted 
additional evidence accompanied by a waiver of the RO's right 
to initial consideration of new evidence.  38 C.F.R. §§ 19.9, 
20.1304(c) (2005).  Accordingly, the Board will consider the 
new evidence in the first instance in conjunction with the 
issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has hypertension as the result 
of his service-connected diabetes mellitus Type II. 

VA treatment records dated from March 2003 to August 2003 
show that the veteran is diagnosed with malignant 
hypertension, having reportedly been diagnosed with high 
blood pressure in 2002.  The treatment records reflect that 
he was diagnosed with diabetes mellitus in 2003.  At the 
April 2006 travel Board hearing, the veteran testified that 
he underwent a VA medical examination for Agent Orange 
residuals at the VA Medical Center (MC) in Pittsburgh, 
Pennsylvania in the early 1970s.  He further testified that 
he underwent an examination in 1984 at which time he was told 
that he had borderline hypertension.  He indicated that he 
had only been treated through the VAMCs in Pittsburgh and 
Dallas, Texas.  

The record is absent competent medical evidence of a 
relationship, if any, between the veteran's hypertension and 
his diabetes mellitus.  The veteran submitted general 
research information from the Internet that notes that 
complications from diabetes can include high blood pressure.  
As such, the Board finds that the veteran should be afforded 
a VA examination for purposes of determining whether a causal 
relationship exists between his hypertension and service-
connected diabetes mellitus.  In addition, the Board finds 
that any outstanding treatment records from the VAMCs in 
Pittsburgh and Dallas should be obtained to ensure that the 
record is as complete as possible.    

Lastly, the Board observes that the RO issued a VCAA 
[Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)] notice to the veteran in August 2003.  
The notice did not advise the veteran of what the evidence 
must show to establish service connection secondary to a 
service-connected disability.  The notice also did not 
request that the veteran provide any evidence in his 
possession that pertained to the claim or something to the 
effect that he give VA everything he had that pertained to 
his claim in accordance with 38 C.F.R. § 3.159(b)(1) (2005).  
Therefore, please take this opportunity to provide the 
veteran with a corrective notice to address the foregoing 
deficiencies.   

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) that includes notice 
of what the evidence must show to 
establish service connection for 
hypertension secondary to service-
connected diabetes mellitus Type II.  
Also, request that the veteran provide 
any evidence in his possession that 
pertains to his claim in accordance with 
38 C.F.R. § 3.159(b)(1).  The veteran 
should be afforded the appropriate period 
of time for response to all written 
notice and development as required by VA 
law.     

2.  Please obtain all records from the 
VAMCs in Pittsburgh, Pennsylvania and 
Dallas, Texas pertaining to any treatment 
the veteran received for high blood 
pressure or hypertension as well as any 
Agent Orange examination he reportedly 
underwent from 1970 to date.  The search 
should include any archived or retired 
records.  If no records are available, 
please make specific note of that fact in 
the claims file.  

3.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any hypertension that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any hypertension 
found on examination is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) caused by or 
aggravated by the veteran's service-
connected diabetes mellitus Type II.  
Please send the claims folder to the 
examiner for review. 

4.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



